DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 5, 8-15, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearlman et al (US PGPub # 2018/0008168). With respect to claim 1, the Pearlman reference discloses a load sensor assembly (Figs. 3 & 4) for a substrate (4) that supports a subject (¶ 0047), the load sensor assembly comprising: at least four substrate support members (8), wherein each of the four substrate support members comprises:
a load bearing member (30) configured to be attached to the substrate at a first end of the load bearing member;
	a base (32) configured to support the load bearing member and to provide contact with
	a floor (unlabeled), wherein the base and the load bearing member are configured to fit together to maintain lateral alignment of the base and the load bearing member while the load bearing member is configured to move vertically relative to the base (¶¶ 0053-0054);
	a load sensor (44) between the load bearing member and the base, wherein the load
bearing member is configured to transmit a load from the substrate to the load sensor (¶ 0057); and
	a printed circuit board (46) positioned in a cavity defined by one of the load bearing
member or the base (¶ 0050), the printed circuit board in communication with the load sensor,
wherein the printed circuit board is configured to receive and process data from the load
sensor (¶ 0057).
	With respect to claim 2, Pearlman discloses (¶ 0050) a load sensor recess (38).
	With respect to claim 5, the load sensor has a controller that powers the strain gages (¶¶ 0051-0052).
With respect to claim 8, the sensor cartridge (8) is used to support a bed (4).
With respect to claim 9, Pearlman discloses (¶ 0050) a load sensor recess (38).
With respect to claim 10, the load sensor has a controller that powers the strain gages (¶¶ 0051-0052), and communicates with an external device (10).
With respect to claim 11, Pearlman discloses (¶ 0050) a load sensor recess (38).
With respect to claim 13, the base (32) rests on the floor, while the bed leg rests on the base.
Claims 14 & 15 simply repeat the claim limitations already discussed above.
With respect to claim 21, the load sensor communicates with an external device (10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 6, 7, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pearlman et al (US PGPub # 2018/0008168). With respect to claim 3, the printed circuit board appears to be attached to the base, but there is no technical reason why it could not be attached to the cap instead, as In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
With respect to claims 6, 7, & 17, doubling the number of beds would have been an obvious design choice. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
With respect to claim 20, concealing the controller (10) inside the bed frame would have been an aesthetic design choice involving a mere rearrangement of parts that would not change the operation of the device1.


Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pearlman et al (US PGPub # 2018/0008168) in view of Sternberg et al (US PGPub # 2002/0023785). Modifying the load bearing member (30) of Pearlman to include a sleeve to hold the leg would have been an obvious modification as shown by Sternberg (Figs. 2, 3, & 5) and would have helped secure the leg of the bed to the weighing device.



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pearlman et al (US PGPub # 2018/0008168) in view of Geringer et al (US # 5,831,221). Geringer discloses that it was known to place a stem (25) on the upper face of a load cell to insert it into the hollow leg of a hospital bed to prevent the leg from slipping off the load cell housing, and it would have been obvious to modify the load cell housing (8) of Perlman to have such a stem on its upper surface (30) for the same reason.



Information Disclosure Statement

Applicant has filed a lengthy IDS statement containing references of only marginal relevance, at best, to the claimed invention. Applicant is reminded that rule 1.56 states that, “[t]here is no duty to submit information which is not material to the patentability of any existing claim.” Usually references which are relevant as general background information only are not required by the PTO to be cited if most are redundant, and do not bear upon the patentability of any claim, nor does it refute or is otherwise inconsistent with a position that applicant has taken in opposing an argument of unpatentability asserted by the office, or asserting an argument of patentability.
An applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [ 220 USPQ 289 ] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). (Emphasis in original).  Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other  disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899  (D.Del. 1992);  Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. Fl. 1972).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other references cited but not applied show the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See Figure 2 of US PGPub # 2012/0078573 (Kazuno et al.) for example.